--------------------------------------------------------------------------------

Exhibit 10.2


[cobanklogo.jpg]


Loan No. 00031748T02-C




AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE


THIS AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE (this “Promissory
Note”) to the Credit Agreement  dated July 3, 2017 (such agreement, as may be
amended, hereinafter referred to as the “Credit Agreement”), is entered into as
of December 28, 2018 between FARM CREDIT SERVICES OF AMERICA, FLCA, a
federally-chartered instrumentality of the United States (“Lender”) and
LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability company (together with
its permitted successors and assigns, the “Borrower”).  Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.


RECITALS


(A)          This Promissory Note amends, restates, replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Amended and Restated Revolving Term Promissory Note
numbered 00031748T02-B, dated as of September 24, 2018, between Lender and the
Borrower.


SECTION 1.          REVOLVING TERM COMMITMENT.  On the terms and conditions set
forth in the Credit Agreement and this Promissory Note, Lender agrees to make
loans to the Borrower during the period set forth below in an aggregate
principal amount not to exceed the Maximum Commitment Amount set forth below at
any one time outstanding (the “Commitment”).  The Maximum Commitment Amount will
be $25,000,000.00 initially and will reduce during the term of the Commitment as
follows.  Within the limits of the Commitment, the Borrower may borrow, repay
and re-borrow.


Maximum Commitment Amount
From
Up to and Including
$20,000,000.00
October 20, 2020
October 19, 2021
$15,000,000.00
October 20, 2021
October 19, 2022
$10,000,000.00
October 20, 2022
October 19, 2023
$5,000,000.00
October 20, 2023
October 1, 2024



SECTION 2.          PURPOSE.  The purpose of the Commitment is to finance
construction projects and provide working capital to the Borrower.


SECTION 3.          TERM.  The term of the Commitment will be from the date
hereof, up to and including October 1, 2024 , or such later date as Agent may,
in its sole discretion, authorize in writing (the “Term Expiration Date”).


SECTION 4.          LIMITS ON ADVANCES, AVAILABILITY, ETC.  The loans will be
made available as provided in Article 2 of the Credit Agreement.


1

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-C




SECTION 5.          INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):


(A)            One-Month LIBOR Index Rate.  At a rate (rounded upward to the
nearest 1/100th and adjusted for reserves required on Eurocurrency Liabilities
(as hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.750% above the higher of:  (1) zero percent (0.00%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)‑month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day.  The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option.  Information about the then-current rate will be made
available upon telephonic request.  For purposes hereof:  (a) “U.S. Banking Day”
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” will have the meaning as
set forth in “FRB Regulation D”; and (c) “FRB Regulation D” means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.


(B)            Quoted Rate.  At a fixed rate per annum to be quoted by Agent in
its sole discretion in each instance.  Under this option, rates may be fixed on
such balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that:  (1) the minimum fixed period will
be 365 days; (2) amounts may be fixed in an amount not less than $500,000.00 or
multiples thereof; and (3) the maximum number of fixes in place at any one time
will be ten.


(C)           LIBOR.  At a fixed rate per annum equal to LIBOR (as hereinafter
defined), plus 3.750%.  Under this option:  (1) rates may be fixed for Interest
Periods (as hereinafter defined) of 1, 2, 3, 6, or 12 months, as selected by the
Borrower; (2) amounts may be fixed in an amount not less than $500,000.00 or
multiples thereof; (3) the maximum number of fixes in place at any one time will
be ten; (4) rates may only be fixed on a Banking Day (as hereinafter defined) on
three Banking Days’ prior written notice, and (5) no Interest Period will end
later than the maturity date of the Commitment as may be extended from time to
time.  For purposes hereof:  (a) “LIBOR” means the higher of:  (i) zero percent
(0.00%); or (ii) the rate (rounded upward to the nearest 1/100th and adjusted
for reserves required on Eurocurrency Liabilities (as hereinafter defined) for
banks subject to FRB Regulation D (as hereinafter defined) or required by any
other federal law or regulation) reported at 11:00 a.m. London time two Banking
Days before the commencement of the Interest Period for the offering of U.S.
dollar deposits in the London interbank market for the Interest Period
designated by the Borrower, by Bloomberg Information Services (or any successor
or substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market); (b) “Banking Day” means a day on which Agent is
open for business, dealings in U.S. dollar deposits are being carried out in the
London interbank market, and banks are open for business in New York City and
London, England; (c) “Interest Period” means a period commencing on the date
this option is to take effect and ending on the numerically corresponding day in
the next calendar month or the month that is 1, 2, 3, 6, or 12 months
thereafter, as the case may be; provided, however, that:  (i) in the event such
ending day is not a Banking Day, such period will be extended to the next
Banking Day unless such next Banking Day falls in the next calendar month, in
which case it will end on the preceding Banking Day; and (ii) if there is no
numerically corresponding day in the month, then such period will end on the
last Banking Day in the relevant month; (d) “Eurocurrency Liabilities” will have
meaning as set forth in FRB Regulation D; and (e) “FRB Regulation D” means
Regulation D as promulgated by the Board of Governors of the Federal Reserve
System, 12 CFR Part 204, as amended.


2

--------------------------------------------------------------------------------

LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-C




The Borrower will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options.  If the Borrower fails to elect an interest rate option,
interest will accrue at the variable interest rate option.  Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof.  Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Borrower to have to break any
fixed rate balance in order to pay any installment of principal.  All elections
provided for herein will be made electronically (if applicable), telephonically
or in writing and must be received by Agent not later than 12:00 p.m. Denver,
Colorado time in order to be considered to have been received on that day;
provided, however, that in the case of LIBOR rate loans, all such elections must
be confirmed in writing upon Agent’s request.  Interest will be calculated on
the actual number of days each loan is outstanding on the basis of a year
consisting of 360 days and will be payable monthly in arrears by the 20th day of
the following month or on such other day as Agent will require in a written
notice to the Borrower (“Interest Payment Date”); provided, however, in the
event the Borrower elects to fix all or a portion of the indebtedness
outstanding under the LIBOR interest rate option above, at Agent’s option upon
written notice to the Borrower, interest will be payable at the maturity of the
Interest Period and if the LIBOR interest rate fix is for a period longer than
three months, interest on that portion of the indebtedness outstanding will be
payable quarterly in arrears on each three-month anniversary of the commencement
date of such Interest Period, and at maturity.


SECTION 6.        INTEREST REPRICING.  The Borrower acknowledges that interest
rates available on the date hereof in Sections 5(A) and 5(C) above (the
“Available Rates”), may not represent the true cost of funds incurred by Lender
in connection with making this Commitment available to Borrower.  In recognition
of the foregoing the Agent shall, on the third and sixth anniveraries of the
date hereof (“Reset Date”), increase or decrease the Available Rates applicable
to this Commitment by the basis points difference between the Current Cost of
Funds and the Closing Date Cost of Funds, which increase or decrease shall
remain in effect until the Reset Date or Term Expiration Date.  As used herein:


(A)          “Closing Date Cost of Funds” means the difference between (a) the
all-in one-month LIBOR Floating Note Rate cost of funds paid by Lender as
indicated by the Farm Credit Funding Corporation and (b) the one-month LIBOR
Rate, as of the date hereof.


(B)          “Current Cost of Funds” means, as of any Reset Date, the
difference, if any, between the all-in one-month LIBOR Floating Note Rate cost
of funds paid by Lender as indicated by the Farm Credit Funding Corporation and
the one-month LIBOR Rate as of such date.


(C)          “LIBOR Floating Note Rate” means, as of any date, the estimated
funding cost, including standard underwriting fees, for new 3-year floating farm
credit debt securities issued into the primary market based on market
observations on such date indicated at approximately 9:30 a.m. Eastern time;
provided that such indications represent the Farm Credit Funding Corporation’s
best estimate of the cost of new debt issues based on a combination of daily
surveys of selected farm credit selling group members (participating bond
dealers) and ongoing monitoring of the fixed income markets for actual, recent,
primary market issuance by other government-sponsored enterprises of similar
bonds and notes and pricing within related derivative markets, particularly the
interest rate swap market. Historical information on such funding costs is
available, for the prior week, on the Farm Credit Funding Corporation’s website
(http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.


3

--------------------------------------------------------------------------------



LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-C




SECTION 7.          PROMISSORY NOTE.  The Borrower promises to repay on the date
of each reduction in the Commitment set forth in the schedule in Section 1
above, the outstanding principal, if any, that is in excess of the reducing
Commitment amount set forth in the aforementioned schedule, followed by a final
installment in an amount equal to the remaining unpaid principal balance of the
loans on the Term Expiration Date.


In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.


SECTION 8.          SECURITY.  The Borrower’s obligations hereunder and, to the
extent related hereto, under the Credit Agreement, will be secured as provided
in Section 2.4 of the Credit Agreement.



SECTION 9.
FEES.



(A)          Amendment Fee.  In consideration of the Commitment, the Borrower
agrees to pay to Agent on the execution hereof, a fee in the amount of
$6,000.00.


(B)          Commitment Fee.  In consideration of the Commitment, the Borrower
agrees to pay to Agent a commitment fee on the average daily unused available
portion of the Commitment at the rate of 0.500% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each
month.  Such fee will be payable for each month (or portion thereof) occurring
during the original or any extended term of the Commitment.


SECTION 10.         LETTERS OF CREDIT.  INTENTIONALLY OMITTED.




SIGNATURE PAGE FOLLOWS
4

--------------------------------------------------------------------------------



LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-C




SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
LINCOLNWAY ENERGY, LLC
     
By:
       
Name:
       
Title:
 





5

--------------------------------------------------------------------------------



LINCOLNWAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748T02-C




SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).



 
FARM CREDIT SERVICES OF AMERICA, FLCA
     
By:
       
Name:
       
Title:
 







6

--------------------------------------------------------------------------------